           Case 3:21-cv-00042-MMD-CLB Document 21 Filed 09/15/21 Page 1 of 7



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853
   JAMES A. BLUM
 3 Assistant United States Attorney
   501 Las Vegas Boulevard South, Suite 1100
 4 Las Vegas, Nevada 89101
   (702) 388-6336
 5 James.Blum@usdoj.gov
   Attorneys for the United States
 6

 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA

11 UNITED STATES OF AMERICA,                            3:21-CV-042-MMD-CLB

12                  Plaintiff,                          Settlement Agreement for Entry of
                                                        Judgment of Forfeiture as to Andre
13          v.                                          Christopher Johnson and Order

14 $239,840.00 IN UNITED STATES
   CURRENCY,
15

16                  Defendant,

17 ANDRE CHRISTOPHER JOHNSON

18                  Claimant.

19          The United States and Andre Christopher Johnson and his counsel, Theresa

20 Ristenpart, agree as follows:

21          1.      This case is a civil forfeiture action seeking to forfeit $239,840.00 in United

22 States Currency under 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).

23          2.      Andre Christopher Johnson knowingly and voluntarily agrees to the civil

24 judicial forfeiture of the $239,840.

25          3.      Andre Christopher Johnson knowingly and voluntarily agrees to forfeit the

26 $239,840 to the United States.

27          4.      Andre Christopher Johnson knowingly and voluntarily agrees to relinquish

28 all rights, titles, and interests in the $239,840.
           Case 3:21-cv-00042-MMD-CLB Document 21 Filed 09/15/21 Page 2 of 7



 1          5.       Andre Christopher Johnson knowingly and voluntarily agrees to waive his

 2   right to any civil judicial forfeiture proceedings (proceedings) concerning the $239,840.

 3          6.       Andre Christopher Johnson knowingly and voluntarily agrees to waive

 4   service of process of any and all documents filed in this action or any proceedings

 5   concerning the $239,840 arising from the facts and circumstances of this case.

 6          7.       Andre Christopher Johnson knowingly and voluntarily agrees to waive any

 7   further notice to him, his agents, or his attorney regarding the forfeiture and disposition of

 8   the $239,840.

 9          8.       Andre Christopher Johnson knowingly and voluntarily agrees not to file any

10   claim, answer, petition, or other documents in any proceedings concerning the $239,840.

11          9.       Andre Christopher Johnson knowingly and voluntarily agrees to withdraw

12   any claims, answers, counterclaims, petitions, or other documents he filed in any

13   proceedings concerning the $239,840.

14          10.      Andre Christopher Johnson knowingly and voluntarily agrees to waive the

15   statute of limitations, the CAFRA requirements, Supplemental Rules for Admiralty or

16   Maritime Claims and Asset Forfeiture Actions A, C, E, and G, 18 U.S.C. § 983, the

17   constitutional requirements, and the constitutional due process requirements of any

18   forfeiture proceedings concerning the $239,840.

19          11.      Andre Christopher Johnson knowingly and voluntarily agrees to waive his

20   right to a trial on the forfeiture of the $239,840.

21          12.      Andre Christopher Johnson knowingly and voluntarily agrees to waive (a) all

22   constitutional, legal, and equitable defenses to, (b) any constitutional or statutory double

23   jeopardy defense or claim concerning, and (c) any claim or defense under the Eighth

24   Amendment to the United States Constitution, including, but not limited to, any claim or

25   defense of excessive fines or cruel and unusual punishments in any proceedings concerning

26   the $239,840.

27          13.      Andre Christopher Johnson knowingly and voluntarily agrees to the entry of

28   a Judgment of Forfeiture of the $239,840 to the United States.
                                                   2
           Case 3:21-cv-00042-MMD-CLB Document 21 Filed 09/15/21 Page 3 of 7



 1          14.     Andre Christopher Johnson understands that the forfeiture of the $239,840

 2   shall not be treated as satisfaction of any assessment, restitution, fine, cost of

 3   imprisonment, or any other penalty that may be imposed on Andre Christopher Johnson in

 4   addition to forfeiture.

 5          15.     Andre Christopher Johnson knowingly and voluntarily agrees to the

 6   conditions set forth in this Settlement Agreement for Entry of Judgment of Forfeiture as to

 7   Andre Christopher Johnson and Order (Settlement Agreement).

 8          16.     Andre Christopher Johnson knowingly and voluntarily agrees to hold

 9   harmless the United States, the United States Department of Justice, the United States

10   Attorney’s Office for the District of Nevada, the Nevada Highway Patrol, the Drug

11   Enforcement Administration, the Department of the United States Treasury, their agencies,

12   their agents, and their employees from any claim made by Andre Christopher Johnson or

13   any third party arising out of the facts and circumstances of this case.

14          17.     Andre Christopher Johnson knowingly and voluntarily releases and forever

15   discharges the United States, the United States Department of Justice, the United States

16   Attorney’s Office for the District of Nevada, the Nevada Highway Patrol, the Drug

17   Enforcement Administration, the Department of the United States Treasury, their agencies,

18   their agents, and their employees from any and all claims, rights, or causes of action of any

19   kind that Andre Christopher Johnson now has or may hereafter have on account of, or in

20   any way growing out of, the seizures and the forfeitures of the property in the civil judicial

21   forfeiture.

22          18.     Andre Christopher Johnson knowingly and voluntarily acknowledges,

23   understands, and agrees that (a) federal law requires the Department of the United States

24   Treasury and other disbursing officials to offset federal payments to collect delinquent tax

25   and non-tax debts owed to the United States and to individual states (including past-due

26   child support); (b) if an offset occurs to the payment to be made pursuant to this agreement,

27   they will receive a notification from the Department of the United States Treasury at the

28   last address provided by them to the governmental agency or entity to whom the offset
                                                 3
           Case 3:21-cv-00042-MMD-CLB Document 21 Filed 09/15/21 Page 4 of 7



 1   payment is made; (c) if they believe the payment may be subject to an offset, they may

 2   contact the Treasury Department at 1-800-304-3107; (d) the terms of this settlement do not

 3   affect the tax obligations fines, penalties, or any other monetary obligations owed to the

 4   United States or an individual state; and (e) the exact sum delivered to Theresa Ristenpart,

 5   on behalf of him, may well be a lesser sum, if the Treasury Offset Program reduces the

 6   amount in satisfaction of a debt obligation.

 7          19.    After the property is forfeited in the civil case and the United States District

 8   Court has signed the Settlement Agreement concerning the property, within a practicable

 9   time thereafter for the United States, the United States agrees to release to Andre

10   Christopher Johnson one payment of $83,944.00 in United States Currency less any debt

11   owed to the United States, any agency of the United States, or any debt in which the

12   United States is authorized to collect, through Theresa Ristenpart. Andre Christopher

13   Johnson knowingly and voluntarily agree(s) to fill out the Department of the United States

14   Treasury Automated Clearing House (ACH) form accurately and correctly and submit it to

15   the United States Attorney’s Office so that the payment of the money can be disbursed by

16   electronic fund transfer. Andre Christopher Johnson knowingly and voluntarily agrees the

17   $83,944.00 in United States Currency may be offset by any debt owed to the United States,

18   any agency of the United States, or any debt in which the United States is authorized to

19   collect.

20          20.    Each party acknowledges and warrants that its execution of the Settlement

21   Agreement is free and is voluntary.

22          21.    The Settlement Agreement contains the entire agreement between the

23   parties.

24          22.    Except as expressly stated in the Settlement Agreement, no party, officer,

25   agent, employee, representative, or attorney has made any statement or representation to

26   any other party, person, or entity regarding any fact relied upon in entering into the

27   Settlement Agreement, and no party, officer, agent, employee, representative, or attorney

28   relies on such statement or representation in executing the Settlement Agreement.
                                                    4
           Case 3:21-cv-00042-MMD-CLB Document 21 Filed 09/15/21 Page 5 of 7



 1           23.   The persons signing the Settlement Agreement warrant and represent that

 2   they have full authority to execute the Settlement Agreement and to bind the persons

 3   and/or entities, on whose behalf they are signing, to the terms of the Settlement

 4   Agreement.

 5           24.   This Settlement Agreement shall be construed and interpreted according to

 6   federal forfeiture law and federal common law. The jurisdiction and the venue for any

 7   dispute related to, and/or arising from, this Settlement Agreement is the unofficial

 8   Northern Division of the United States District Court for the District of Nevada, located in

 9   Reno, Nevada.

10           25.   Each party shall bear his or its own attorneys’ fees, expenses, costs, and

11   interest.

12           26.   This Settlement Agreement shall not be construed more strictly against one

13   party than against the other merely by virtue of the fact that it may have been prepared

14   primarily by counsel for one of the parties; it being recognized that both parties have

15   contributed substantially and materially to the preparation of this Settlement Agreement.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    5
Case 3:21-cv-00042-MMD-CLB Document 21 Filed 09/15/21 Page 6 of 7




         September 8, 2021




         September 7, 2021
           Case 3:21-cv-00042-MMD-CLB Document 21 Filed 09/15/21 Page 7 of 7



 1          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

 2   reasonable cause for the seizure and forfeiture of the $239,840.

 3

 4   DATED:                                     DATED:

 5   RISTENPART LAW                             CHRISTOPHER CHIOU
                                                Acting United States Attorney
 6
                                                 JAMES BLUM         Digitally signed by JAMES BLUM
                                                                    Date: 2021.09.15 10:10:49 -07'00'
 7
     THERESA RISTENPART                         JAMES A. BLUM
 8   Counsel for Andre Christopher Johnson      Assistant United States Attorney
 9   DATED:
10

11
     ANDRE CHRISTOPHER JOHNSON
12

13

14
                                                IT IS SO ORDERED:
15

16

17

18                                              UNITED STATES DISTRICT JUDGE
19                                              DATED:        September 15, 2021

20

21

22

23

24

25

26

27

28
                                                   6
